DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is a first office action in response to an application for patent filed on 07 May 2019. Claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/19, 05/20/19, and 06/30/20 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The attempt to incorporate subject matter into this application by reference to the disclosure is ineffective because The expression "incorporated herein by reference in their entirety" in paragraph 0072 should not be in the description, because the description has to be self-contained in order to fulfil the requirements as prescribed by the MPEP. 
Appropriate correction is required.
Furthermore, the vague and imprecise term "spirit" in the description on paragraph 0159 implies that the subject-matter for which protection is sought may be different to that defined by the claims, thereby resulting in lack of clarity when used to interpret them

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-10, 12-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable overZaveri et al. hereinafter Zaveri PUB Number 2013/0246932.
As per claim 1,  Zaveri discloses a method comprising:  a workspace client (figure 5, reference 504) on a computing device (figure 1, reference 102), a workspace server (figure 1, reference 104) a virtualization server (figure 1, reference 110, paragraph 0051: "cloud-based service server 110", paragraph 0070: "the virtualization module may employ the use of a cloud-based services (e.g., SaaS, laaS, or PaaS), possibly provided by a third-party (e.g., Amazon® EC2®, GoGrid®, or Rackspace®), to execute the instance the instance of an application in the virtual computing environment."); a  second set of resource associations, the second set of resource associations identifying a subset of applications on the virtualization server operable to perform operations on each of the one or more data file-types (implicit in paragraph 0070: "the type of data to be accessed by the application (e.g., file has a format A that is compatible with a version B of the application),"); and enable one or more applications on the virtualization server to execute at least:  one data file accessible from a storage provider (paragraph 0064: "enabling access by the applications being executed or controlled by the ASP system 104 to data (e.g., files) stored on or stored using third-party data storage services (e.g., third-party cloud-based storage services, such as Dropbox or Google® Docs)"). 
Zaveri does not specifically quite discuss a first set of resource association; first set of resource association identifying one or more data files types executable by each application; obtaining,  by the storage provider client, on the computing device, the second set of resource associations. 

As per claim 2, Zaveri teaches the method of claim 1, further comprising: establishing, by the workspace client, a computing session with the workspace server; and wherein the workspace client retrieves applications on the virtualization server that are authorized for access by a user of the computing device (Zaveri discloses the additional claimed features (see paragraph 0064: "authenticating access to the ASP system 104 (and its various components) by the user; (c) establishing and maintaining one or more application access sessions (also referred to herein as “application sessions”) for the user, whereby each application access session may comprise an instance of an application (e.g., an instance of a particular version of an application) being executed or controlled by the ASP system 104 on behalf of the user at the client 102")).  As per claim 4, Zaveri teaches the method of claim 1, wherein the storage provider is a remote storage provider (Zaveri discloses the additional features claimed features (paragraph 0064: "enabling access by the applications being executed or controlled by the ASP system 104 to data (e.g., files) stored on or stored using third-party data storage services (e.g., third-party cloud-based storage services, such as Dropbox or Google® Docs)’). 
As per claim 5, Zaveri teaches method comprising: retrieving, by a workspace server, a first set of resource associations from a broker server, the first set of resource associations identifying one or more data file-types executable by each application on a virtualization server; generating, by the workspace server, from the first set of resource associations, a second set of resource associations, the second set of resource associations identifying a subset of applications on the virtualization server operable to perform operations on each of the one or more data file-types; and obtaining, by a storage provider client on the workspace server, the second set of resource the subject-matter of claim 1 only differs from claim 5 in the choice of the modules for implementing the first set, second set and the generation step. For instance, in claim 1 these features are implemented in the client (more specifically in the workspace client and a storage provider client), whereas in claim 5 these features are implemented in the workspace server. The same reasoning applied for claim 5 as in claim 1 above. In particular, the use of a broker server is a further straightforward choice regarding where to implement the generation and how to distribute the implementation among various modules. 
As per claim 6, Zaveri teaches the method of claim 5, further comprising: establishing, by the workspace server, a computing session with the broker server; and wherein the workspace server retrieves applications on the virtualization server that are authorized for access by a user of a computing device in communication with the workspace server (Zaveri discloses the additional claimed features (see paragraph 0064: "authenticating access to the ASP system 104 (and its various components) by the user; (c) establishing and maintaining one or more application access sessions (also referred to herein as “application sessions”) for the user, whereby each application access session may comprise an instance of an application (e.g., an instance of a particular version of an application) being executed or controlled by the ASP system 104 on behalf of the user at the client 102")).  As per claim 8, Zaveri teaches the method of claim 5, wherein the storage provider is a remote storage provider (Zaveri discloses the additional features claimed features (paragraph 0064: "enabling access by the applications being executed or controlled by the ASP system 104 to data (e.g., files) stored on or stored using third-party data storage services (e.g., third-party cloud-based storage services, such as Dropbox or Google® Docs)’). Claim 9 corresponds to claim 1 in term of non-transitory computer-readable medium features. Therefore, it is rejected under the same rationale as claim 1.
As per claim 10, Zaveri teaches the non-transitory computer-readable medium of claim 9, further comprising computer-executable instructions that, when executed, cause the one or more processors to: establish a computing session with the workspace server; and retrieve applications on the virtualization server that are authorized for access by a user of a computing device (Zaveri discloses the additional claimed features (see paragraph 0064: "authenticating access to the ASP system 104 (and its various components) by the user; (c) establishing and maintaining one or more application access sessions (also referred to herein as “application sessions”) for the user, whereby each application access session may comprise an instance of an application (e.g., an instance of a particular version of an application) being executed or controlled by the ASP system 104 on behalf of the user at the client 102")).  
As per claim 12, Zaveri teaches the non-transitory computer-readable medium of claim 9, wherein the storage provider is a remote storage provider (Zaveri discloses the additional features claimed features (paragraph 0064: "enabling access by the applications being executed or controlled by the ASP system 104 to data (e.g., files) stored on or stored using third-party data storage services (e.g., third-party cloud-based storage services, such as Dropbox or Google® Docs)’). Claim 13 corresponds to claim 5 in term of non-transitory computer-readable medium features. Therefore, it is rejected under the same rationale as claim 5.
Claim 14 corresponds to claim 1 in term of device features. Therefore, it is rejected under the same rationale as claim 1.
As per claim 15, Zaveri teaches the device of claim 14, wherein the one or more processors are further configured to: establish, using the workspace client, a computing session with the workspace server; and retrieve, using the workspace client, applications on the virtualization server that are authorized for access by a user of a computing device (Zaveri discloses the additional claimed features (see paragraph 0064: "authenticating access to the ASP system 104 (and its various components) by the user; (c) establishing and maintaining one or more application access sessions (also referred to herein as “application sessions”) for the user, whereby each application access session may comprise an instance of an application (e.g., an instance of a particular version of an application) being executed or controlled by the ASP system 104 on behalf of the user at the client 102")).  As per claim 17, Zaveri teaches the device of claim 14, wherein the storage provider is a remote storage provider (Zaveri discloses the additional features claimed features (paragraph 0064: "enabling access by the applications being executed or controlled by the ASP system 104 to data (e.g., files) stored on or stored using third-party data storage services (e.g., third-party cloud-based storage services, such as Dropbox or Google® Docs)’). As per claim 18, it corresponds to claim 5 in term of device features. Therefore, it is rejected under the same rationale as claim 5.
As per claim 19, Zaveri teaches the server of claim 18, wherein the one or more processors are further configured to: establish a computing session with the broker server; and retrieve applications on the virtualization server that are authorized for access by a user of a computing device in communication with the virtualization server (Zaveri discloses the .
Claims 3, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaveri and EP 2 728 506 Al (UBS AG [CH]) 7 May 2014 (2014-05-07). 
As per claim 3, Zaveri-EP2728506 teaches the method of claim 2, further comprising: storing, by the storage provider client, the second set of resource associations in a cache of the computing device; and clearing, by the storage provider client, the cache in response to a termination of the computing session with the workspace server using a cache for temporary storage of information related to a session wherein the cache is cleared in response to a termination of the session is a normal practice in the field (see for example Foreign reference EP 2728506, paragraph 0040: “upon determining that the session has been terminated, the container 108 may delete the session keys from the memory cache"). The additional features of the discussed claimed would therefore be an obvious implementation step as part of the modification 

As per claim 11, Zaveri-EP2728506 teaches the non-transitory computer-readable medium of claim 10, further comprising computer-executable instructions that, when executed, cause the one or more processors to: store the second set of resource associations in a cache; and clear the cache in response to a termination of the computing session with the workspace server using a cache for temporary storage of information related to a session wherein the cache is cleared in response to a termination of the session is a normal practice in the field (see for example Foreign reference EP 2728506, paragraph 0040: “upon determining that the session has been terminated, the container 108 may delete the session keys from the memory cache"). The additional features of the discussed claimed would therefore be an obvious implementation step as part of the modification discussed in claim 1 above. 

As per claim 16, Zaveri-EP2728506 teaches the device of claim 15, wherein the one or more processors are further configured to: store, using the storage provider client, the second set of resource associations in a cache coupled to the one or more processors; and clear, using the storage provider client, the cache in response to a termination of the computing session with the workspace server using a cache for temporary storage of information related to a session wherein the cache is cleared in response to a termination of the session is a normal practice in the field (see for example Foreign reference EP 2728506, paragraph 0040: “upon determining that the session has been terminated, the container 108 may delete the session keys from the memory cache"). The additional features of the discussed claimed would therefore be an obvious implementation step as part of the modification discussed in claim 1 above. As per claim 20, Zaveri-EP2728506 teaches the server of claim 19, wherein the one or more processors are further configured to: store the second set of resource associations in a cache coupled to the one or more processors; and clear the cache in response to a termination of the computing session with the broker server using a cache for temporary storage of information related to a session wherein the cache is cleared in response to a termination of the session is a normal practice in the field (see for example Foreign reference EP 2728506, paragraph 0040: “upon determining that the session has been terminated, the container 108 may delete the session keys from the memory cache"). The additional features of the discussed claimed would therefore be an obvious implementation step as part of the modification discussed in claim 1 above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454